Citation Nr: 1014541	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-29 676	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ear hearing loss disability and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a disability of the 
right knee. 

3.  Entitlement to a compensable rating for a right ear 
hearing loss disability.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a November 2006 rating decision 
of the RO in Waco, Texas, which reopened the Veteran's 
previously denied claim for service connection for a left ear 
hearing loss disability and denied it on the merits, and a 
May 2008 rating decision of the Waco, RO, which continued the 
noncompensable rating for a right ear hearing loss disability 
and denied entitlement to service connection for a disability 
of the right knee. 

The Board notes that with respect to the Veteran's service 
connection claim for a left ear hearing loss disability, 
because it has been previously and finally adjudicated, the 
Board must determine in the first instance whether new and 
material evidence has been presented or secured with respect 
to that claim as a jurisdictional matter before it can 
proceed to adjudicate that claim on the merits, 
notwithstanding the decision of the RO.  Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).  

The Veteran testified at a February 2010 Board hearing before 
the undersigned at the Waco RO.  A transcript of the hearing 
has been associated with the file.

The Board notes that the Veteran submitted additional 
evidence after the January 2009 Supplemental Statement of the 
Case (SSOC) was issued, and in two February 2010 statements 
waived initial consideration of this evidence by the agency 
of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2009).  


FINDINGS OF FACT

1.  The April 2004 rating decision denied the claim of 
entitlement to service connection for a left ear hearing loss 
disability; the Veteran was properly notified of the adverse 
outcome and his appellate rights in an April 2004 letter; the 
Veteran did not file a timely substantive appeal.  

2.  Additional evidence received since the April 2004 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for a left ear hearing loss disability. 

3.  The evidence does not show that the Veteran's left ear 
hearing loss disability had its onset in active service, 
manifested within one year of service separation, or is 
otherwise related to service. 

4.  The evidence does not establish that the Veteran's 
disability of the right knee had its onset in active military 
service or is otherwise related to active service.

5.  The Veteran's service connected right ear hearing loss 
disability is manifested by hearing impairment corresponding 
to auditory acuity level V in the right ear. 


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied service 
connection for a left ear hearing loss disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a left ear 
hearing loss disability; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A left ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).

4.  A disability of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The criteria for a compensable evaluation for a right ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
context of a petition to reopen, the claimant must be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  All 
notice required under the VCAA generally must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
United States Court of Appeals for Veterans Claims (Court) 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice 
of these five elements.  See id.  

Here, with respect to the Veteran's petition to reopen a 
claim for service connection for a left ear hearing loss 
disability, a September 2006 letter was sent to him prior to 
the initial rating decision in this matter and informed the 
Veteran of the elements of service connection as well as the 
elements of new and material evidence and the reasons for the 
prior denial.  The letter also notified the Veteran of his 
and VA's respective responsibilities for obtaining different 
types of evidence.  The Board notes that the letter 
erroneously referred to a September 2002 statement of the 
case (SOC) as the date of the last prior final denial of this 
claim, rather than the April 2004 rating decision.  However, 
the Board finds that this error was harmless as the reasons 
given for the denial, namely lack of evidence of a 
relationship to service, were the same.  Moreover, the 
Veteran has submitted a number of items of new evidence, 
including a September 2005 opinion from his private doctor, 
more recent VA treatment records, and additional private 
audiological tests performed in connection with his 
employment, all of which was not of record when the April 
2004 rating decision was issued.  Thus, the Board finds that 
the Veteran was not prejudiced by the mistaken reference to 
the September 2002 SOC as the last prior final denial of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  The Board finds that the duty to notify has 
been satisfied with respect to this claim. 

With respect to the Veteran's claim for an increased rating 
for his service-connected right ear hearing loss disability, 
a July 2007 letter sent to the Veteran prior to the initial 
rating decision in this matter, as well as a September 2008 
letter, informed him that the evidence must show an increase 
in the severity of his disability, and that a disability 
rating from 0 to as much as 100 percent is assigned by using 
a schedule for evaluating disabilities, and that VA considers 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact upon employment.  
The letters also provided examples of the types of evidence 
the Veteran could submit in support of his claim.  The Board 
finds that the duty to notify has been satisfied with respect 
to this claim. 

The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any errors relating to these 
notice elements are harmless. 

With respect to the Veteran's claim for service connection 
for a right knee disability, the July 2007 letter was sent 
prior to the initial rating decision in this matter and 
provided the elements of service connection as well as 
informed the Veteran of his and VA's respective 
responsibilities for obtaining specified different types of 
evidence.  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have also been obtained to the 
extent possible.  The Board notes that in December 2007 VA 
requested the Veteran's VA treatment records from the Dallas, 
Texas VA Medical Center (VAMC) for the period from January 
1981 to March 1983, and received only the Veteran's 
prescription records.  A December 2007 response to this 
request from the Dallas VAMC indicated that no other 
treatment records were available for this time period.  In 
April 2008 the RO made a formal finding that the Veteran's 
Dallas VAMC treatment records for this period were 
unavailable.  The Board further notes that the Veteran 
identified treatment by Dr. K.H. for his right knee, and 
submitted a release form authorizing VA to request the 
Veteran's treatment records from Dr. K.H. on his behalf.  
Accordingly, the RO sent a December 2007 letter to the 
address on the authorized release form requesting the 
Veteran's treatment records from Dr. K.H.'s office.  The RO 
did not receive a response.  In March 2008 the RO sent 
another letter to Dr. K.H.'s office requesting the Veteran's 
treatment records and again did not receive a response.  The 
Veteran has stated in a June 2008 VA Form 9 that Dr. K.H.'s 
office never received a request for the Veteran's treatment 
records.  However, given that two records requests were sent 
to the address reflected on the Veteran's authorized release 
form for Dr. K.H.'s office, the Board finds that VA has 
satisfied its duty to make reasonable efforts to obtain 
records from Dr. K.H.'s office.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the present claims.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In petitions 
to reopen a previously denied claim, the duty to assist does 
not include provision of a medical examination or opinion 
unless new and material evidence has been secured.  See 38 
C.F.R. § 3.159 (c)(4)(iii).  In increased rating cases, the 
duty to assist includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991);   In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a new VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

Here, the Veteran was not afforded an examination in 
association with his petition to reopen his service 
connection claim for a left ear hearing loss disability.  In 
McLendon, supra, the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

The Board finds that there is sufficient evidence to decide 
the Veteran's service connection claim for a left ear hearing 
loss disability without conducting a new VA examination.  
Such evidence includes the Veteran's service treatment 
records, a September 2005 letter from the Veteran's private 
physician opining that the Veteran's left ear hearing loss is 
related to service and, most significantly, private 
audiograms dating from July 1980 to the present.  As will be 
discussed in more detail below, the private audiograms 
clearly show that the Veteran did not have a left ear hearing 
loss disability for many after his separation from service, 
and thus directly contradict the private physician's basic 
premise for finding that the Veteran's left ear hearing loss 
is related to service.  Thus, a VA examination is not 
necessary to decide this claim.  See id.

With respect to the Veteran's claim for an increased rating 
for his service connected right ear hearing loss disability, 
the RO provided the Veteran with an appropriate VA 
examination in October 2007.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate for 
the purpose of rendering a decision on this claim, as it is 
based on appropriate audiological testing and generally 
addresses the rating criteria for evaluating hearing loss 
disabilities.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The Board notes that at the February 2010 Board hearing, the 
Veteran questioned the methodology used to test his word 
recognition ability.  However, the Veteran has not been shown 
to have the medical training or expertise to render a 
competent opinion as to whether his speech recognition scores 
were accurate.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As these scores do not appear to be significantly 
inconsistent with the evidence of record, the Board will not 
second-guess the validity of this examination.

The Board notes that the October 2007 VA examination does not 
discuss the functional effects of the Veteran's hearing loss 
disability, although the examiner did note that the Veteran 
has difficulty hearing in all situations.  See 38 C.F.R. 
§ 4.10 (2009).  However, the Veteran's spouse submitted a 
February 2010 statement describing the effects of the 
Veteran's hearing loss on his daily life, and the Veteran 
provided testimony regarding the effects of his hearing loss 
on his work and personal life at the February 2010 Board 
hearing.  Thus, the Veteran has had an opportunity to give 
evidence regarding the functional effects of his hearing 
loss.  Moreover, the Veteran has not demonstrated any 
prejudice caused by the examiner's failure to discuss the 
functional effects of his hearing loss.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007) (holding that even if 
an audiologist's description of the functional effects of a 
hearing disability is somehow defective, the appellant bears 
the burden of demonstrating any prejudice caused by such a 
deficiency in the examination).  Thus, the Board finds that 
the October 2007 VA examination is adequate for rating 
purposes. 

The Board notes that at the February 2010 Board hearing, a 
new VA audiological  examination was requested to assess 
whether there had been an increase in the Veteran's right ear 
hearing loss disability since the October 2007 VA examination 
was conducted.  However, the Veteran has submitted a February 
2010 audiological examination which includes both the 
Veteran's puretone thresholds at different frequencies, as 
reflected in an audiogram, as well as the results of a speech 
recognition test.  This information, in conjunction with the 
Veteran's testimony at the Board hearing, is sufficient to 
evaluate the Veteran's hearing loss as of February 2010.  
There is no indication that the Veteran's hearing loss has 
increased in severity since the February 2010 private 
audiological examination was conducted.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded for a new examination solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

A VA examination has not been provided with respect to the 
Veteran's claim for service connection for a right knee 
disability.  As will be discussed in more detail below, there 
is no competent or credible evidence of a chronic right knee 
disability in service or that the Veteran's current right 
knee disability manifested until a number of years 
thereafter.  Thus, there is no indication that the Veteran's 
right knee disability may be related to service.  Therefore, 
a VA examination is not required to assess this claim.  See 
McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. New and Material Evidence

The Veteran seeks to reopen a claim of entitlement to service 
connection for a left ear hearing loss disability, which he 
states was incurred due to hazardous noise exposure while 
working as an airplane mechanic in service.  For the reasons 
that follow, the Board finds that new and material evidence 
sufficient to reopen this claim has been submitted.

The Veteran's service connection claim for a left ear hearing 
loss disability was most recently denied in an April 2004 
rating decision.  The Veteran was notified of this decision 
in an April 2004 letter and informed of his appellate rights.  
He filed a timely notice of disagreement (NOD) and his claim 
was readjudicated and denied in a June 2005 SOC.  The Veteran 
filed a February 2006 substantive appeal of this decision.  
However, the appeal was not timely submitted as it was not 
received by VA within one year of the April 2004 rating 
decision or within 60 days of the June 2005 SOC.  See 
38 C.F.R. § 20.302(b) (2009).  Consequently, the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  The Veteran was informed of this 
fact in a July 2006 letter.  Thus, the April 2004 rating 
decision constitutes the last prior final denial of the 
Veteran's claim for service connection for a left ear hearing 
loss disability. 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for a left ear 
hearing loss disability was denied in the April 2004 rating 
decision because it was not found to been incurred in 
service.  Thus, in order for the claim to be reopened, there 
must be new and material evidence submitted since the April 
2004 rating decision which supports a finding that the 
Veteran's left ear hearing loss is related to service.  See 
Evans, supra.  

The relevant evidence submitted since the April 2004 
includes, in pertinent part, a September 2005 letter from Dr. 
S.K., who is a specialist in otolaryngology.  In the letter, 
Dr. S.K stated that the Veteran had been a patient of the 
doctor for several years and had documented sensorineural 
hearing loss as well as a history of loud noise exposure 
while serving in the military.  The doctor stated that he had 
examined the Veteran's service records, and that his current 
hearing loss seemed consistent with his in-service noise 
exposure.  Doctor S.K. stated that the Veteran's hearing loss 
was probably not secondary to his employment as a mechanic 
for an airplane manufacturer because, according to his 
employer's records, it appeared that the Veteran's hearing 
loss was present even before beginning this job.  The doctor 
concluded that after a careful review of the Veteran's 
service treatment records and after obtaining a full history 
from the Veteran regarding his past noise exposure, it was 
his opinion that his left ear hearing loss was more likely 
than not directly related to in-service noise exposure.  The 
Board finds that the September 2005 letter from Dr. S.K. 
constitutes new and material evidence, as it raises a 
reasonable possibility of substantiating the Veteran's claim.  
See Justus, supra.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a left ear hearing loss disability.  
The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).




Service Connection

A.  Left Ear Hearing Loss Disability 

The Veteran contends that he is entitled to service 
connection for a left ear hearing loss disability.  For the 
reasons that follow, the Board finds that service connection 
is not warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, as will be discussed in more detail below, the evidence 
shows that the Veteran's left ear hearing was normal for 
several years after separation.  Thus, service connection is 
not warranted on a presumptive basis. 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) competent 
evidence of a current disability; (2) competent evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first element, evidence of a current 
disability, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be 
considered to be a disability under the laws administered by 
VA, and thus eligible for service connection, when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009); 
Hensley, 5 Vet. App. at 159.  

An October 2007 VA examination report reflects an audiogram 
showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
30
25
35
40
50
 
This audiogram establishes that the Veteran has a current 
disability of the left ear.  See id.

With respect to the second Hickson element, there must be 
evidence showing in-service incurrence of a disease or 
injury.  Where a veteran is seeking service connection for 
any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury 
is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  Service 
connection for a combat-related injury may be based on lay 
statements alone, but the Veteran must still demonstrate a 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  

The Veteran does not allege, and the evidence does not show, 
that the Veteran engaged in combat during service.  The 
Veteran's DD 214 does not reflect any combat-related awards.  
See VAOPGCPREC 12-99.  Therefore, the Veteran is not entitled 
to the relaxed evidentiary standard accorded claims based on 
combat-related injuries.  Nevertheless, the Board notes that 
the Veteran served as an airplane mechanic during service.  
Thus, the Board assumes that the Veteran was exposed to 
hazardous noise during service.

The Veteran's service treatment records are negative for 
evidence of left ear hearing loss.  The March 1973 entrance 
examination includes an audiogram showing puretone thresholds 
for the left ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
5
15
15
15
 
A speech recognition test was not recorded.  This audiogram 
shows that the Veteran's left ear hearing was normal at 
entrance into service.  See Hensley, supra.

The Veteran's June 1980 separation examination indicates that 
no hearing abnormalities were noted.  An audiogram reflected 
in the examination report shows puretone thresholds for the 
Veteran's left ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
10
10
15
10
 
A speech recognition test was not recorded.  The audiogram 
shows that the Veteran's left ear hearing was normal at 
separation.  See id.  

There is no other mention of left ear hearing loss in the 
Veteran's service treatment records.  Thus, the evidence does 
not show that the Veteran's left ear hearing loss manifested 
in service.  See 38 C.F.R. § 3.303(b).  

Under the third Hickson element, service connection may still 
be established if a nexus is shown between the Veteran's 
current hearing loss disability and his in-service noise 
exposure.  See id; 38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records and 
employment records shows that while the Veteran had hearing 
loss in the right ear by the time of his June 1980 separation 
examination, the Veteran's hearing in his left ear was normal 
in service and at the time he entered civilian employment in 
1980, and indeed for many years thereafter.  

A July 1980 private audiological examination performed in 
connection with the Veteran's employment as an airplane 
mechanic reflects puretone thresholds for the Veteran's left 
ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
10
5
15
5
 
A speech recognition test was not recorded.  According to 
this record, the Veteran's hearing in his left ear was normal 
when he began his civilian career in 1980.  See id.  Indeed, 
it was explicitly noted in the examination report that the 
Veteran's hearing was within normal limits for his left ear. 

A July 1991 private audiological examination performed in 
connection with the Veteran's employment reflects an 
audiogram showing puretone thresholds for the Veteran's left 
ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
10
10
15
15

A speech recognition test was not recorded.  This audiogram 
shows that the Veteran's left ear hearing was normal in 1991 
under VA law.  See id. 

The earliest objective evidence showing impairment of hearing 
is a June 1992 private audiogram, which reflects puretone 
thresholds for the Veteran's left ear, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
5
10
10
10
30

A speech recognition test was not recorded.  According to 
this audiogram, the Veteran had some hearing impairment at 
4000 Hertz, although it was still not severe enough to be 
considered disabling under VA law.  See 38 C.F.R. § 3.385; 
Hensley, supra. 

A November 2003 letter from Dr. S.K states that the Veteran 
had a history of loud noise exposure during service from 
being around aircraft, and that this caused a resultant 
hearing defect.  The doctor opined that the Veteran's 
sensorineural hearing loss was probably secondary to in-
service acoustic trauma as there was no other reason for a 
man of his age to have "such a symmetric hearing loss."  

In the September 2005 letter, Dr. S.K. stated that the 
Veteran's hearing loss was probably not secondary to his 
employment as a mechanic for an airplane manufacturer 
because, according to his employer's records, it appeared 
that the Veteran's hearing loss was present even before 
beginning this job.  The doctor concluded that after a 
careful review of the Veteran's service treatment records and 
after obtaining a full history from the Veteran regarding his 
past noise exposure, it was his opinion that his left ear 
hearing loss was more likely than not directly related to in-
service noise exposure.  

Private audiological examinations performed in connection 
with the Veteran's employment dating from 2004 to 2010, VA 
treatment records dating from 2003 to 2008, and VA 
audiological examinations dated in September 2005 and October 
2007 show that the Veteran's hearing loss has progressively 
become worse in both ears, and that hearing aids have been 
issued on several occasions.  
A February 2010 letter from the Veteran's spouse describes 
some of the difficulties that the Veteran experiences due to 
his hearing loss, but does not state how long the Veteran's 
left ear hearing loss has been present or otherwise address 
whether the Veteran's left ear hearing loss is related to 
service.  

At the February 2010 Board hearing, the Veteran stated that 
he wore hearing protection in his civilian job as an airplane 
mechanic.  He further stated that in the service it was a 
practice of airplane mechanics to approach the plane from the 
right-hand side, so that the Veteran's left ear was facing 
away from the airplane.  The Veteran stated that the delay in 
the progression of his left ear hearing loss as compared to 
his right ear hearing loss was due to this asymmetry in noise 
exposure.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a nexus between the 
Veteran's current hearing loss disability and his period of 
service.  The Veteran's private audiological examinations 
show that his left ear hearing loss did not manifest in 
service or until 1992, which is about 12 years after his 
August 1980 separation from service.  This long period of 
time since separation without evidence of left ear hearing 
loss weighs against a finding that the Veteran's left ear 
hearing loss is related to service.  

The Board has considered the September 2003 and November 2005 
letters from Dr. S.K. opining that the Veteran's left ear 
hearing loss is related to service because hearing loss was 
present even before beginning his civilian job as an airplane 
mechanic.  However, the Veteran's service treatment records 
and post-service private audiological examinations show that 
the hearing in his left ear was normal in service, in July 
1980 when he began his civilian job, and through at least 
July 1991.  Thus, this evidence directly conflicts with Dr. 
S.K.'s basic premise for finding that the Veteran's left ear 
hearing loss is related to in-service noise exposure.  
Moreover, while Dr. S.K. stated in the September 2003 letter 
that the Veteran's pattern of hearing loss was unusual for a 
man of his age, it has not been shown that the Veteran's 
hearing loss is therefore related to in-service noise 
exposure, especially in light of the fact that the Veteran's 
left ear hearing has been shown to be normal in service and 
for approximately 12 years after separation.  Doctor S.K. has 
simply not accounted for this evidence.  As such, the Board 
finds that the September 2003 and November 2005 letters have 
little probative value and are outweighed by the medical 
evidence of record.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); see also Nieves-Rodriguez, 22 Vet. App. 295, 304 
(2008) (holding that the probative value of a medical opinion 
comes from its reasoning).  

The Board has also considered the Veteran's testimony at the 
February 2010 Board hearing to the effect that his left ear 
hearing loss gradually progressed since his period of 
service.  However, as discussed above, the evidence shows 
that the Veteran's left ear hearing was normal at separation 
and for a number of years thereafter.  Thus, the evidence 
does not show a progression of left ear hearing loss dating 
back to the service, but rather an onset of left ear hearing 
loss around 1992, which, as stated above, is about 12 years 
after the Veteran's separation from service in August 1980.  
Moreover, as a layperson, the Veteran is not competent to 
render an opinion as to whether his current left ear hearing 
loss disability is related to service.  See Espiritu and 
Barr, both supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a left ear hearing loss disability must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
 
B.  Right Knee Disability 

The Veteran contends that he is entitled to service 
connection for a disability of the right knee.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

The Board refers to the above section addressing the 
Veteran's left ear hearing loss claim for a discussion of the 
relevant law pertaining to service connection.  

At the February 2010 Board hearing, the Veteran stated that 
he hurt his right knee in service when he fell through an 
opening in an airplane.  He stated that the treatment he 
received at the time for this fall was focused on his back 
rather than his legs, as his back presented the area of most 
concern.  The Veteran stated that his knee did not start 
bothering him until several years later.  The Veteran implied 
that he did not have trouble with his knee until about ten 
years into his reserve service, when a physical training 
requirement was instituted.  The Veteran stated that his 
right knee did not bother him much at the present time except 
that it hurt a little when he walked.  He stated that there 
had been damaged cartilage behind the knee cap which was 
cleaned out by a doctor.  According to the Veteran, the 
doctor was unable to tell whether the cartilage damage 
represented an old or a new condition.  

The Board acknowledges the Veteran's contentions that his 
right knee disability was caused by the fall he sustained in 
service.  The Veteran can attest to factual matters of which 
he has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  For example, the Veteran is competent to 
describe his in-service injury and the history of his 
symptoms and experiences relating to his right knee 
disability, among other things.  It is then for the Board to 
determine the credibility and weight of the Veteran's 
statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as 
a lay person, has not been shown to have the requisite 
medical knowledge or training to be capable of diagnosing 
most medical disorders or rendering an opinion as to the 
cause or etiology of any current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, Layno, 
both supra.  Thus, the Board cannot consider as competent 
evidence the Veteran's opinion that his current right knee 
disability was caused by his in-service fall, as this is a 
determination that is medical in nature and therefore 
requires medical expertise.  See id.; Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The Veteran's service treatment records show that in May 1973 
he slipped in a galley and possibly pulled a muscle in his 
right lower leg.  The Veteran was issued an ace bandage.  
There is no mention of the Veteran's knee in this record. 

A March 1977 service treatment record reflects that the 
Veteran sustained trauma to the left knee.  It was noted in 
this record that the Veteran had fallen through a hole while 
working on an airplane.  X-rays of the Veteran's knee 
appeared negative.  No mention is made in this record of the 
Veteran's right knee. 

The service treatment records thereafter are negative for a 
condition of the right or the left knee.  Likewise, the 
Veteran's June 1980 separation examination does not reflect a 
right knee condition. 

The Board notes that in a January 2008 statement the Veteran 
indicated that there was a November 1977 accident report in 
his service treatment records which pertained to his legs.  
However, the claims file does not contain a November 1977 
accident report. 

An October 1981 VA examination report reflects that the 
Veteran gave a history of injuring his right knee in service.  
However, there were no findings made in this examination 
regarding the Veteran's right knee.  At the time of the 
examination, the Veteran only reported conditions of the 
lower back, ankles, and left wrist. 

An April 1997 VA treatment record reflects that the Veteran 
complained of back pain.  Straight leg raising showed no 
limitation or pain in the right leg.

An October 2006 private treatment record reflects that the 
Veteran gave a history of a right knee scope, but does not 
indicate when the scope was performed. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a connection 
between the Veteran's right knee disability and his period of 
active service.  The service treatment records are negative 
for mention of right knee problems, and the Veteran himself 
has stated that his right knee did not begin to bother him 
until a number of years after service.  

Moreover, there is no evidence that the Veteran sought 
treatment for his right knee until recently, although the 
Veteran has not specified the dates.  The medical records in 
the claims file are negative for treatment of the Veteran's 
right knee apart from the history of the right knee scope 
referred to in the October 2006 private treatment record.  
The Veteran did identify treatment for his right knee by a 
Dr. K.H. in an authorized release form.  While VA was not 
successfully in obtaining these treatment records, the Board 
notes that the Veteran indicated in the release form that 
this treatment began in August 2007.  Thus, there is no 
evidence that the Veteran's right knee disability manifested 
until several years after service, and no evidence that the 
Veteran sought treatment for his right knee until fairly 
recently.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service, as evidence of whether a 
condition was incurred in service); see also Nieves-
Rodriguez, 22 Vet. App. 295, 305 (2008).  This period of 
several years after service without symptoms, and perhaps 
over two decades after service without medical treatment for 
the Veteran's right knee, weighs against a relationship 
between the Veteran's current right knee disability and his 
period of service.  There is no other competent evidence 
suggesting that the Veteran's current right knee disability 
might be related to the fall he sustained in service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a right knee disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  

II. Increased Rating

The Veteran contends that he is entitled to a compensable 
rating for his right ear hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by Table VI) and the 
horizontal row corresponding to the numeric designation level 
for the ear having the poorer hearing acuity (as determined 
by Table VI).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The Board notes that service connection has only been 
established for the Veteran's right ear hearing loss.  
Nevertheless, the Veteran's hearing loss disability of the 
right ear is entitled to special consideration for paired 
organs.  Specifically, where there is hearing impairment 
compensable to a degree of 10 percent or more in one ear as a 
result of a service-connected disability, and hearing 
impairment in the other ear as the result of a nonservice-
connected disability that is not the result of the Veteran's 
own willful misconduct and which meets the criteria for a 
disability under 38 C.F.R. § 3.385, the rate of compensation 
shall be paid as if the combination of the disabilities were 
the result of the service-connected disability.  See 38 
U.S.C.A. § 1160(a)(3) (West Supp. 2009); 38 C.F.R. 
§ 3.383(a)(3) (2009); VAOPGCPREC 32-97.  In other words, the 
Veteran may be compensated as if hearing loss in both ears 
were service connected. 

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more, the nonservice-connected 
ear is initially given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by 
either Table VI, or Table VIA, in order to be considered as 
compensable.  See id., Diagnostic Code 6100, Table VII 
(combination of Level I and either Level X or Level XI 
results in a 10 percent rating).  As will be discussed below, 
the evidence of record does not demonstrate that the Veteran 
had a compensable disability rating for his service-connected 
right ear hearing loss disability at any time during the 
pendency of this claim.

The Board now turns to a discussion of the relevant evidence.  
In the October 2007 VA examination performed in connection 
with this claim, puretone thresholds for the right ear, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT 
35
50
55
60

The right ear had a puretone average of 50 dB.  A speech 
discrimination test, using the Maryland CNC Word List, 
revealed speech recognition ability of 88 percent in the 
right ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone 
average and speech recognition score are combined to give the 
right ear a numeric designation for use on Table VII to 
determine the correct disability level.  Because the right 
ear had a puretone average of 50 dB and a speech recognition 
score of 88 percent, the right ear is assigned a designation 
of II.  Because the left ear is not service connected, it is 
assigned a designation of I.  See 38 C.F.R. § 4.85(f).  The 
point where designations II and I intersect on Table VII then 
reveals the disability level for the Veteran's right ear 
hearing loss, which yields a noncompensable evaluation.  
Because the Veteran's right ear hearing loss is 
noncompensable, it is not eligible for special consideration 
for paired organs under 38 C.F.R. § 3.383.  

A February 2010 private audiological examination shows 
puretone thresholds for the right ear, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT 
55
65
75
80

The right ear had a puretone average of 69 dB.  A speech 
discrimination test revealed speech recognition ability of 84 
percent in the right ear.  Using Table VI in 38 C.F.R. 
§ 4.85, the puretone average and speech recognition score are 
combined to give the right ear a numeric designation for use 
on Table VII to determine the correct disability level.  
Because the right ear had a puretone average of 69 dB and a 
speech recognition score of 84 percent, the right ear is 
assigned a designation of III.  Because the left ear is not 
service connected, it is assigned a designation of I.  See 
38 C.F.R. § 4.85(f).  The point where designations III and I 
intersect on Table VII then reveals the disability level for 
the Veteran's right ear hearing loss, which yields a 
noncompensable evaluation.  Because the Veteran's right ear 
hearing loss is noncompensable, it is not eligible for 
special consideration for paired organs under 38 C.F.R. 
§ 3.383.  

The Board notes that another February 2010 private audiogram 
reflects slightly higher puretone thresholds for the 
Veteran's right ear.  However, the results of a speech 
recognition test were not recorded.  An examination for 
hearing impairment for VA purposes must include a controlled 
speech discrimination test as well as a puretone audiometry 
test unless the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for other reasons.  38 C.F.R. § 4.85(a)(c).  As there is no 
reason given by the examiner for not including the results of 
a speech recognition test, the Board finds that this 
examination is not adequate for rating purposes.  
Nevertheless, the Board notes that this audiogram reflects 
puretone thresholds, in decibels, of 60, 70, 75, and 85 at 
each of the relevant frequencies, yielding a puretone 
threshold average of 73.  Using Table VIa in 38 C.F.R. 
§ 4.85, which assigns a numeric designation based only on the 
puretone threshold average, results in a designation of VI.  
Because the left ear is not service connected, it is assigned 
a designation of I.  See 38 C.F.R. § 4.85(f).  The point 
where designations III and I intersect on Table VII then 
reveals the disability level for the Veteran's right ear 
hearing loss, which yields a noncompensable evaluation.  
Because the Veteran's right ear hearing loss is 
noncompensable, it is not eligible for special consideration 
for paired organs under 38 C.F.R. § 3.383.  Therefore, even 
assuming this audiological examination was adequate for 
rating purposes, it does not establish a compensable rating.  
There are no other hearing tests of record reflecting a more 
severe degree of hearing loss. 

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) (2009) indicates that if puretone thresholds 
in each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  

Here, as shown above, the Veteran's February 2010 private 
audiological examination reflects puretone thresholds at 55 
decibels or more at each of the relevant frequencies.  Thus, 
38 C.F.R. § 4.86(a) applies.  Using Table VIa in 38 C.F.R. 
§ 4.85 results in a numeric designation of V.  Because the 
left ear is not service connected, it is assigned a 
designation of I.  See 38 C.F.R. § 4.85(f).  The point where 
designations V and I intersect on Table VII then reveals the 
disability level for the Veteran's right ear hearing loss, 
which yields a noncompensable evaluation.  Because the 
Veteran's right ear hearing loss is noncompensable, it is not 
eligible for special consideration for paired organs under 
38 C.F.R. § 3.383.  

The Veteran's audiograms do not show the pattern of hearing 
loss described in 38 C.F.R. § 4.86(b).  Thus, 38 C.F.R. 
§ 4.86(b) is not for application. 

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point during the 
pendency of this appeal.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

At the February 2010 Board hearing, the Veteran stated that 
his hearing loss was not affecting his work.  However, the 
Veteran stated that if his hearing loss increased to a point 
where he could not hear certain machinery operating on the 
airplane, then there was a possibility he would be moved to 
another area.  The Veteran also stated that when he is in a 
large room, such as a restaurant, he has trouble 
understanding what the person sitting across from him is 
saying, as his hearing aids pick up so much background noise.  
If he takes the hearing aids out, he is not able to hear the 
person at all.  He also stated that he does not go into the 
woods at home anymore, because his hearing impairment could 
prevent him from detecting danger.  

In her February 2010 letter, the Veteran's wife stated that 
the Veteran has to turn the radio and television up very loud 
in order to hear them, has difficulty participating in 
conversations, and often is unable to hear such things as 
people walking behind him, dogs barking outside, or a 
telephone ringing across the room. 

In carefully reviewing the evidence of record, the Board 
finds that the Veteran's right ear hearing loss disability 
does not warrant referral for extraschedular consideration.  
His reported symptoms are those contemplated by the rating 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his 
hearing loss or the difficulties flowing from it constitute 
"such an exceptional or unusual disability picture . . . as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  For example, 
the Veteran has not shown that his hearing loss has caused 
marked interference with employment or frequent periods of 
hospitalization.  Thus, the Board finds that the available 
schedular evaluations are adequate to rate this disability, 
and therefore referral for extraschedular consideration is 
not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a compensable rating for the Veteran's right ear hearing loss 
disability must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is denied. 
 
Entitlement to service connection for a disability of the 
right knee is denied. 

Entitlement to a compensable rating for a right ear hearing 
loss disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


